Case 2:19-cv-05465-AB-AFM Document 78 Filed 01/24/20 Page1ofi1 Page ID #:1488

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No.: CV 19-05465-AB (AFMx) Date: January 24, 2020

 

 

Title: | William Morris Endeavor Entertainment, LLC v. Writers Guild of America,
West, Inc. et al

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian Anne Kielwasser
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
David L Greenspan Anthony R Segall
Jeffrey L Kessler Ethan E Litwin
Patrick J Somers Rebecca C Lee
Steven A Marenberg Stacey M Leyton
Stephen P Berzon
Proceedings: PLAINTIFFS AND COUNTERCLAIM DEFENDANTS

WILLIAM MORRIS ENDEAVOR ENTERTAINMENT, LLC’S,
CREATIVE ARTISTS AGENCY, LLC’S, AND UNITED
TALENT AGENCY, LLC’S MOTION TO DISMISS
COUNTERCLAIMANTS’ CONSOLIDATED
COUNTERCLAIMS [54]

The Court having carefully considered the papers and the evidence submitted by

the parties, and having heard the oral argument of counsel, hereby takes the motion under
submission.

 

1 : 50

 

CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk CB
